Exhibit 10.2

 

AQUA METALS, INC.

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYEMENT AGREEMENT is entered into effective as of July 14,
2017 between AQUA METALS, INC., a Delaware corporation (“Company”), and MARK
WEINSWIG (“Employee”).

 

1.            EMPLOYMENT. Company hereby employs Employee in accordance with the
terms of this Agreement and all the policies and procedures set forth in the
Employee Handbook as in effect as of the date of this Agreement and as it may be
modified or amended in the future (“Employee Manual”), and other Company
policies or procedures currently in effect or subsequently implemented. Employee
acknowledges that Employee is not employed for a specific term but is an at-will
employee who may resign at any time without notice. Likewise, the Company may
terminate the Employee at any time, with or without notice, and with or without
cause or reason.

 

2.            TITLE AND WORK RESPONSIBILITIES

 

2.1       Employee shall be employed hereunder as Chief Financial Officer of
Company effective as of the first calendar day following the Company’s filing
with the SEC of its Quarterly Report on Form 10-Q for the three month period
ended June 30, 2017 (“Appointment Date”). Between the date of this Agreement and
the Appointment Date, Employee will assist Company’s current Chief Financial
Officer, in a subordinate capacity, with such tasks and assignments as the
current Chief Financial Officer may assign from time to time and that are
consistent with types of responsibilities set forth in Section 2.2.

 

2.2       As Chief Financial Officer, Employee shall be responsible for the
executive management of the financial, accounting and administrative departments
of the Company and such other duties and responsibilities as are typically
associated with such position at a publicly-traded company, including, but not
limited, ensuring accurate accounting records, corporate insurance, tax
reporting and planning, SEC reporting compliance and supervision of human
resources and facilities. As Chief Financial Officer, Employee shall also be
responsible for reporting all aspects of financial performance to the public and
members of the Board of Directors as required by federal and state law, rules of
the applicable stock market or exchange and other national and international
regulatory agencies.

 

2.3       Work assignments are made at the exclusive discretion of the Company
and the Company has the absolute right to assign Employee new or different job
duties as deemed appropriate by the Company.

 

2.4       Employee shall commence his employment hereunder on July 31, 2017 or
such earlier date as may be agreed to by Employee and Company. Employee’s
compensation and benefits under Sections 4.1 through 4.3 shall commence on the
first day of Employee’s service hereunder.

 



Page 1 of 5 

 

 

3.           EMPLOYEE’S OBLIGATIONS. Employee covenants and agrees, as a
condition of accepting or continuing employment with the Company, to all the
terms and conditions in the Employee Manual, as amended, other agreements
executed by Employee and all Company policies, procedures and other agreements
now in existence or hereafter implemented, including, without limitation, the
duty to:

 

3.1       Comply with all Company policies and procedures as set forth in the
Employee Manual, policy and procedure manuals, safety manuals and other sources;

 

3.2       Devote his full time and attention to meet the requirements set forth
in the job description which objectives or duties may change from year to year;

 

3.3       Follow the direction and recommendations of Company management,
including the Chief Executive Officer and the Board of Directors;

 

3.4       Refrain from investing in any direct competitor of the Company except
that Employee may at any time own beneficially up to one (1%) of the stock of
any competing corporation whose securities are listed on a national securities
exchange or regularly traded in the national over-the-counter-market; and

 

3.5       To observe and comply at all times with the provisions of the
Company’s Insider Trading Policy (as amended, from time to time) and with every
rule of law and every regulation in force in relation to dealings in stock,
shares, debentures or other securities of the Company (including in relation to
unpublished price sensitive information affecting such securities), in whatever
jurisdiction, and to observe and comply with all laws and regulations of any
stock exchange, market or dealing system in which such dealings take place.

 

4.           COMPENSATION

 

4.1       Salary. The Employee will be paid an annual salary of Three Hundred
Thousand Dollars ($300,000). Salary shall be paid on a bi-weekly basis as
adjusted from time to time. During employment, the Company will pay Employee the
annual base salary in accordance with the terms of the Employee Manual less
state and federal withholding and authorized deductions.

 

4.2       Bonuses. Employee shall be eligible to receive performance based
bonuses as determined from time to time by the Compensation Committee of the
Board of Directors in its discretion; provided, however, the Company agrees that
Employee shall receive a bonus payment of $125,000 for the 2017 calendar year,
subject to Employee’s continued service through December 31, 2017, payable in
accordance with the Company’s regular payment of annual bonuses to senior
management (“2017 Bonus”).

 

4.3       Benefits. Employee shall be entitled to the insurance and employee
benefits set forth in the Employee Manual and such other benefits that are made
available generally to senior management of the Company (“Benefits”). The
Company does not warrant that it will continue to offer the same or similar
medical insurance benefits or other related Benefits in the future and reserves
the right to modify, reduce or eliminate benefits at its sole discretion.

 

4.4       Equity Awards. Concurrent with the execution of this Agreement,
Employee shall be granted an award of 49,751 restricted stock units (“RSU”)
under the Company’s Amended and Restated 2014 Stock Incentive Plan, each RSU
entitling Employee to acquire one share of the Company’s $0.001 par value common
stock. The RSUs shall settle in three equal installments on the first three
anniversaries of the date of this Agreement and shall otherwise be awarded on
the terms and subject to the conditions set forth in the Restricted Stock Unit
Award Agreement of even date herewith between the Company and Employee. The
Employee may be eligible for such other equity awards granted by the Board of
Directors of the Company, at its discretion from time to time, in each case
subject to a written equity award agreement signed by the Company and Employee
independent of this Agreement. The execution of such agreements will not alter
the at-will status of the Employee or the terms and conditions of this Agreement
and the rights of the Employee under this Agreement by virtue of the adoption,
amendment, termination or enforceability of any equity award agreement or other
related documents.

 



Page 2 of 5 

 

 

4.5       Severance on Termination Without Cause Or For Good Reason. If the
Company terminates the Employee for any reason without Cause (including death or
Disability) or Employee resigns from the Company for Good Reason, the Employee
shall be entitled to a lump sum payment in the amount of (i) $75,000 in the
event of such a termination during the first 90 days of this Agreement or (ii)
in the event of such a termination following first 90 days of this Agreement,
one year’s annual salary at the greater of the salary rate effective on the date
of termination or the salary rate of $300,000 plus the 2017 Bonus, if such bonus
has not been previously paid, less in either event all federal and state
withholding. The receipt of any severance pursuant to this Section 4.5 will be
subject to Employee signing, and not revoking, a customary separation agreement
and release of claims in a form acceptable to the Company in its reasonable
discretion. No severance will be paid or provided until the separation agreement
and release agreement becomes effective.

 

5.           CONFIDENTIAL INFORMATION, NON DISCLOSURE, AND TRADE SECRETS
AGREEMENT

 

5.1       Employee expressly agrees that he will never disclose to a third party
or make unauthorized use of any “Confidential Information” as defined in the
Confidential Information, Non-Disclosure, and Trade Secrets Agreement attached
hereto as Exhibit A to this Agreement.

 

5.2       Employee shall not during his employment directly or indirectly render
any services of a business, commercial or professional nature to any other
person or organization, whether for compensation or otherwise, which would be in
competition with the Company, or which would prevent Employee from rendering the
agreed services to Company during the tenure of his employment.

 

6.            INTENTIONALLY OMITTED.

 

7.            TERMINATION. Upon termination of employment, Employee shall return
all Company’s property such as cell phones, lap tops, or other tangible and
intangible property including, without limitation, customer lists, manuals,
contract forms, documents or any other tangible or intangible documents or
information used by the Company in the Employee’s possession at the time of
termination, in a manner consistent with Company policy.

 

8.            SURVIVAL OF PROVISIONS OF AGREEMENT POST TERMINATION. All the
obligations set forth in Sections 4, 5.1, 7 and 8 shall survive the termination
of the Agreement and the termination of Employee’s employment with the Company.

 

9.            MISCELLANEOUS

 

9.1       Notices. All notices required or permitted hereunder shall be in
writing and deemed properly given when delivered in person to Employee or to a
corporation officer of Company, as the case may be, or when deposited in the
United States mail, postage prepaid and properly addressed to the party to be
notified, if to Employee, to his residence, and if to Company, to its Secretary,
at the home office, Alameda, California, or to any such other address as shall
have last been given by the party to be notified.

 



Page 3 of 5 

 

 

9.2       Parties Benefited. This Agreement shall inure to the benefit of, and
be binding on Employee, his heirs, executors and administrators and on Company,
its successors and assigns.

 

9.3       Assignments. This Agreement may be assigned at any time by Company to
any related corporation or a successor corporation. In the event of such an
assignment, the assignee corporation to which the Agreement is assigned shall
automatically be substituted for the assignor Company for all intentions and
purposes and to the same extent as if this assignee were the Company that had
originally executed this Agreement. This is a personal contract and the Employee
cannot assign or transfer all or any portion of the contract except that in the
event of the Employee’s death the compensation due and owing the Employee can be
paid in accordance with any assignment of death benefits.

 

9.4       Waiver. The waiver by either party of a default or a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent default or breach.

 

9.5       Modifications. The provisions of this Agreement shall constitute the
entire agreement between the parties, with respect to the specific terms set
forth herein, and may only be modified by an agreement in writing signed by the
party against whom enforcement is sought. Modifications to this Agreement do not
change or alter the at-will status of the Employee.

 

9.6       Construction of Agreement. This Agreement shall be construed
consistently with the terms and conditions of all other Company policies and
procedures, which are referenced in this Agreement. If there is any conflict
with the terms of this Agreement and Company policy or procedure, this Agreement
shall be interpreted to comply with Company policies or procedures.

 

9.7       Supersedes Prior Agreements. This Agreement and all the terms thereof
supersede all prior employment agreements executed by Employee but shall be
interpreted consistent with the Employee Manual and other policies and
procedures of the Company. This Agreement will be interpreted independently of
any and all agreements executed by Employee pertaining to equity awards.

 

9.8       Attorneys Fees. The prevailing party in any action brought to enforce
this Agreement may recover reasonable attorneys’ fees and costs including all
costs and fees incurred in the preparation, trial and appeal of an action
brought to enforce this Agreement.

 

9.9       Applicable Law. It is the intent of the parties that all provisions of
this Agreement be enforced to the fullest extent permissible under the law and
public policy of the state of California, unless prohibited by law in which case
this Agreement shall be enforced in accordance with the laws where the action
for enforcement is filed. If any section is determined by a court of law to be
unenforceable, that section shall be severed from the Agreement and the balance
of the Agreement shall be enforced according to its terms.

 



Page 4 of 5 

 

 

10.          Definitions. Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meaning hereby assigned to them as
follows:

 

10.1       “Disability.” The Employee shall be deemed to have a Disability for
purposes of this Agreement if either (i) the Employee is deemed disabled for
purposes of any group or individual disability policy or (ii) in the good faith
judgment of the Board, the Employee is substantially unable to perform the
Employee’s duties under this Agreement for more than ninety (90) days, whether
or not consecutive, in any twelve (12) month period, by reason of a physical or
mental illness or injury.

 

10.2       “Cause” shall mean (i) Employee’s conviction of, or plea of nolo
contendere to, a felony; (ii) a willful act by the Employee which constitutes
gross misconduct and which is injurious to the Company; (iii) any act or acts of
dishonesty by Employee intended or reasonable expected to result in any gain or
personal enrichment of Employee at the expense of the Company; or (iv) if
Employee fails to perform the duties and responsibilities of his position after
a written demand from the Board which describes the basis for the Board’s belief
that Employee has not substantially performed his duties and provides Employee
with thirty (30) days to take corrective action.

 

10.3       “Good Reason” shall mean, in the context of a resignation by the
Employee, a resignation that occurs within thirty (30) days following the
occurrence, without the written consent of the Employee, of one or more of the
following events: (i) any adverse change in the Employee’s base salary then in
effect; (ii) a significant reduction of the Employees responsibilities relative
to Employee’s responsibilities in effect immediately prior to such reduction; or
(iii) the relocation of the Employee to a facility or location more than
fifty (50) miles from the Company’s present location; provided, however, that
“Good Reason” shall not be deemed to exist hereunder if such change in Base
Salary or reduction of responsibilities occurs in connection with (x) changes or
reductions generally applicable to the Company’s management group, or (y)
Employee’s engagement in any action or any inaction that would otherwise enable
the Company to terminate the Employee for Cause.

 

11.          EMPLOYEE CERTIFICATION. Employee hereby certifies that he has had
an adequate opportunity to review, and understands all the terms and conditions
of, this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 



    EMPLOYEE                  /s/ Mark Weinswig                Mark Weinswig    
            COMPANY           Aqua Metals, Inc.,
A Delaware corporation               By: /s/ Stephen R Clarke         Dr.
Stephen R. Clarke, President  

 



Page 5 of 5

 